       Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JOSE ALVARO DOLORES, JOSE HUGO ROMERO
  VENTURA, ELIBERTO GIL, LUIS CARCAMO,                                COMPLAINT
  EFREN VALENTIN, and STEVEN MORALES, on
  behalf of themselves and all other similarly situated,
                                 Plaintiffs,                   FLSA COLLECTIVE ACTION
                                                               & RULE 23 CLASS ACTION
         -against-

  TITAN CONSTRUCTION SERVICES LLC., MUCU
  CONTRACTING CORP., REGALADO
  CONTRACTING, INC., EL CASTILLO
  CONTRACTING CORP., AMADOR GARCIA,
  JOSE INAKY GARCIA, JUAN GARCIA, CESARIO
  MUCU, and ERIC MERCADO,

                                Defendants.



Plaintiffs JOSE ALVARO DOLORES, JOSE HUGO ROMERO VENTURA,

ELIBERTO GIL, LUIS CARCAMO, EFREN VALENTIN, and STEVEN MORALES,

on behalf of themselves and all others similarly situated, by and through their attorneys,

Harrison, Harrison & Assoc., Ltd, allege upon personal knowledge as to themselves and

upon information and belief as to other matters, as follows:

                            PRELIMINARY STATEMENT

 1.    Plaintiffs JOSE ALVARO DOLORES, JOSE HUGO ROMERO VENTURA,

       ELIBERTO GIL, LUIS CARCAMO, EFREN VALENTIN, and STEVEN

       MORALES, (referred to herein as “Plaintiffs”) were employed as a full-time non-

       exempt construction employees of Defendants TITAN CONSTRUCTION

       SERVICES LLC, MUCU CONTRACTING CORP., REGALADO

       CONTRACTING, INC., EL CASTILLO CONTRACTING CORP., AMADOR

                                               1
     Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 2 of 24



     GARCIA, JOSE INAKY GARCIA, JUAN GARCIA, CESARIO MUCU, and

     ERIC MERCADO (collectively referred to herein as “Defendants”), subject to the

     wage and overtime provisions of the Fair Labor Standards Act of 1938

     (hereinafter referred to as “FLSA”), as amended, 29 U.S.C. § 201 et. seq., and the

     New York Labor Law (hereinafter referred to as “NYLL”).

2.   Defendants failed to pay Plaintiffs wages for all hours worked and overtime

     wages for all overtime hours worked and Plaintiffs therefore bring this action, on

     behalf of themselves and all others similarly situated, seeking unpaid wages and

     unpaid overtime wages based upon Defendants’ violations of the FLSA, the

     NYLL, and the supporting regulations.

                            JURISDICTION AND VENUE

3.   Jurisdiction of this Court over this controversy is based upon 29 U.S.C. § 201 et.

     seq., and 28 U.S.C § 1331.

4.   This Court has jurisdiction over all state law claims brought in this action

     pursuant to 28 U.S.C. § 1367.

5.   Venue is proper within this District pursuant to 28 U.S.C. § 1391, because

     Defendants maintain their principal place(s) of business in, do business in, and

     accordingly reside in, this District. Venue is further proper within this District

     pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions

     giving rise to the claims occurred within this District.

6.   Accordingly, this action properly lies in the Southern District of New York,

     pursuant to 28 U.S.C. 1391.

                                     THE PARTIES



                                           2
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 3 of 24



 7.   Plaintiff JOSE ALVARO DOLOES is a resident of New York County, State of

      New York.

 8.   Plaintiff JOSE ALVARO DOLORES was employed by the Defendants from in or

      about August, 2010 until April, 2019.

 9.   Plaintiff JOSE HUGO ROMERO VENTURA is a resident of Queens County,

      State of New York.

10.   Plaintiff JOSE HUGO ROMERO VENTURA was employed by the Defendants

      from in or about April, 2016 until July, 2019.

11.   Plaintiff ELIBERTO GIL is a resident of Queens County, State of New York.

12.   Plaintiff ELIBERTO GIL was employed by the Defendants from in or about

      February, 2016 until July, 2019.

13.   Plaintiff LUIS CARCAMO is a resident of Queens County, State of New York.

14.   Plaintiff LUIS CARCAMO was employed by the Defendants from in or about

      October, 2012 until July 10, 2019.

15.   Plaintiff EFREN VALENTIN is a resident of Queens County, State of New York.

16.   Plaintiff EFREN VALENTIN was employed by the Defendants from in or about

      August, 2017 until July 13, 2019.

17.   Plaintiff STEVEN MORALES is a resident of Queens County, State of New

      York.

18.   Plaintiff STEVEN MORALES was employed by the Defendants from in or about

      May, 2014 until April 15, 2019.

19.   At all times relevant hereto, Plaintiffs were “employees” of Defendants within the

      meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e) and NYLL § 190(2).



                                           3
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 4 of 24



20.   Plaintiffs’ written consent to sue forms are attached hereto as Exhibit “A”.

21.   Defendant TITAN CONSTRUCTION SERVICES LLC. (“Titan”) is a New

      Jersey Limited Liability Company with its place of business located at 153 West

      27th Street, Suite #403, New York, NY, 10001.

22.   Defendant MUCU CONTRACTING CORP. (“Mucu”) is a New York

      Corporation with its place of business located at 595 E 170th Street, # 3D, Bronx,

      NY, 10456.

23.   Defendant REGALADO CONTRACTING, INC. (“Regalado”) is a New York

      Corporation with its place of business located at 410 E 153rd Street, Suite 6,

      Bronx, NY, 10455.

24.   Defendant EL CASTILLO CONTRACTING CORP. (“El Castillo”) is a New

      York Corporation with its place of business located at 504 West 143 Street, suite

      1C, New York, NY, 10031.

25.   Defendant AMADOR GARCIA is the owner and manager of Defendant Titan.

      Defendant AMADOR GARCIA has, and at all relevant times had, and exercised,

      the power to hire, fire, and control the wages and working conditions of the

      Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members. Defendant

      AMADOR GARCIA hired and fired Plaintiff JOSE ALVARO DOLORES.

26.   Defendant JOSE INAKY GARCIA is the owner, chairman/chief executive officer,

      President and/or Manager of Defendant Titan. Defendant JOSE INAKY GARCIA

      has, and at all relevant times had, and exercised, the power to hire, fire, and control

      the wages and working conditions of the Plaintiffs, the FLSA Collective Plaintiffs,

      and the Class Members.



                                            4
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 5 of 24



27.   Defendant JUAN GARCIA is the owner, chairman/chief executive officer,

      President and/or Manager of Defendant Titan. Defendant JUAN GARCIA has, and

      at all relevant times had, and exercised, the power to hire, fire, and control the

      wages and working conditions of the Plaintiffs, the FLSA Collective Plaintiffs, and

      the Class Members.

28.   Defendant CESARIO MUCU is the owner and President of Defendant Mucu.

      Defendant CESARIO MUCU’s name was listed as the President and signatory for

      Defendant Mucu on certain documents that Plaintiffs and others were asked to sign

      in February, 2019.

29.   Defendant ERIC MERCADO scheduled the Plaintiffs’, the FLSA Collective

      Plaintiffs’, and the Class Members’ hours of work, gave out their work assignments,

      supervised them on a daily basis, and disciplined them if they came late.

30.   At all times relevant hereto, each of the Defendants were “employers” within the

      meaning of Section 3(d) of the FLSA, 29 U.S.C .§ 203(d) and NYLL § 190(3).

31.   At all times relevant hereto, the activities of the Defendants jointly and separately

      constituted an “enterprise” within the meaning of Section 3 (r) & (s) of the FLSA,

      29 U.S.C. § 203 (r) & (s).

32.   At all times relevant hereto, Defendants employed employees, including

      Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members, who regularly

      engaged in commerce or the production of goods for commerce or in handling,

      selling or otherwise working on goods and materials which have moved in or

      been produced for commerce within the meaning of Section 3(b), (g), (i), and (j)

      of the FLSA, 29 U.S.C. § 203(b), (g), (i), (j), (r), & (s) (A)(i).



                                             5
          Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 6 of 24



33.        At all times relevant hereto, Defendants’ annual gross volume of sales made or

           business done is not less than $500,000.00 within the meaning of 29 U.S.C. §

           203(s)(A)(ii).

                                        FACTUAL ALLEGATIONS

34.        Defendants operate a construction company that purports to have 40 years of

           experience servicing “residential, commercial and institutional facilities including

           Landmark designated buildings and structures” in the New York City area.1

35.        Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members are all

           construction workers employed by Defendants to work on Defendants’ various

           commercial and residential construction jobs in and/or around New York City.

36.        At all times relevant hereto, Defendants employed Plaintiffs, the FLSA Collective

           Plaintiffs, and the Class Members to work as non-exempt hourly construction

           workers (hereinafter “Construction Workers”).

37.        At all times relevant hereto, Plaintiffs, the FLSA Collective Plaintiffs, and the Class

           Members were paid hourly rates of between $17 and $35 per hour, approximately,

           for their work as Construction Workers for Defendants.

38.        The Plaintiffs are, and at all times relevant hereto were, non-exempt employees

           under the FLSA and the NYLL.

39.        The Plaintiffs are, and at all times relevant hereto were, entitled to be paid

           overtime under the FLSA and the NYLL.

40.        Defendants assigned Plaintiffs, the FLSA Collective Plaintiffs, and the Class

           Members to perform various construction related duties.



1
    http://titanservicesllc.com/wordpress/about - accessed 12/2/19.

                                                       6
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 7 of 24



41.   Defendants regularly scheduled Plaintiffs, the FLSA Collective Plaintiffs, and the

      Class Members to work at least six days per week, Monday through Saturday.

42.   Once or twice a month, Defendants scheduled Plaintiffs DOLORES, ROMERO

      VENTURA, and CARCAMO, and some of the FLSA Collective Plaintiffs and

      Class Members, to also work on Sundays, a seventh work-day per week.

43.   Plaintiffs – and the FLSA Collective Plaintiffs and the Class Members – regularly

      worked between 55 and 75 hours per week, or more.

44.   On Mondays through Fridays, Defendants regularly scheduled Plaintiffs

      DOLORES, ROMERO VENTURA, and CARCAMO to work from between 6:30

      and 8:00 AM (usually 7:30 AM), to 6:00 PM.

45.   At the end of their work-day several times a week, Defendants would then send

      Plaintiffs DOLORES, ROMERO VENTURA, and CARCAMO to another of their

      work sites to work two to three additional hours, until 9:00 PM or so.

46.   Thus, not including their Saturday or Sunday work (when they worked an average

      of 9 hours per day), Plaintiffs DOLORES, ROMERO VENTURA, and

      CARCAMO regularly worked ten and one half to thirteen and one half hours per

      day, Monday through Friday.

47.   Defendants scheduled Plaintiff MORALES to report to work by 5:45 or 6:00 AM

      and to work until between 5:00 and 7:00 PM, Monday through Friday, and on

      Saturday until between 3:00 and 4:00 PM, on average.

48.   Defendants scheduled Plaintiffs GIL and VALENTIN to work ten hours per day on

      Monday through Friday and eight hours on Saturday.




                                           7
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 8 of 24



49.   In addition, Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members

      regularly worked well beyond their scheduled shifts, especially when there were

      emergencies such as inspections and/or deadlines.

50.   Defendants did not pay Plaintiffs, the FLSA Collective Plaintiffs, and the Class

      Members when they had to stay at work late past the end of their scheduled shifts

      due to various emergencies including inspections and/or deadlines..

51.   Defendants also regularly shaved hours off of Plaintiffs’, FLSA Collective

      Plaintiffs’, and the Class Members’ total hours worked per week.

52.   Thus, Defendants only paid Plaintiffs, the FLSA Collective Plaintiffs, and the Class

      Members for some – but not all - of the hours they worked for Defendants.

53.   Defendants did not compensate Plaintiffs, the FLSA Collective Plaintiffs, and the

      Class Members for all of the time they worked for Defendants.

54.   In addition to not paying them for all of their hours worked, Defendants failed to

      pay Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members overtime

      premiums, instead only paying them at their straight-time rates.

55.   Despite Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members regularly

      working more than 40 hours per week – for example Plaintiffs DOLORES,

      ROMERO VENTURA, CARCAMO, and MORALES regularly averaged between

      68 to 70 hours of work per week and Plaintiffs GIL and VALENTIN averaged 58

      hours of work per week - Defendants did not compensate Plaintiffs, the FLSA

      Collective Plaintiffs, and the Class Members at the lawful overtime rate of one and

      one-half times their regular hourly rate of pay for the hours they worked in excess

      of forty (40) hours per week.



                                           8
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 9 of 24



56.   Defendants failed to keep accurate and sufficient time records as required by

      Federal and New York State laws.

57.   Upon information and belief, Defendants violated NYLL § 195(3) by failing to

      furnish the Plaintiffs and the Class Members with a statement with every payment

      of wages, listing, among other things, hours worked, rates paid, gross wages,

      deductions and net wages, and an explanation of how such wages were computed.

58.   Defendants failed to provide Plaintiffs and the Class Members with the notices

      required by NYLL §195(1).

59.   Upon information and belief, Defendants violated NYLL § 195(4) by failing to

      establish, maintain and preserve, for not less than six (6) years, sufficiently detailed

      payroll records showing among other things, the hours worked, gross wages,

      deductions and net wages for each employee.

60.   Upon information and belief, at all relevant times, Defendants failed to post and/or

      keep posted a notice explaining the overtime pay rights provided by the FLSA, in

      violation of 29 C.F.R.§ 516.4.

61.   As a result of Defendants’ failure to record, credit, and/or compensate Plaintiffs

      and the Collective Action Members for the full amount of the hours they worked

      for Defendants, Defendants have failed to make, keep, and preserve records with

      respect to each of its employees sufficient to determine the wages, hours, and other

      conditions and practices of employment in violation, of the FLSA, 29 U.S.C. §§

      201, et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).




                                             9
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 10 of 24



62.    Defendants’ record keeping and notice violations prevented Plaintiffs, the FLSA

       Collective Plaintiffs, and Class Members from knowing their legal rights and from

       figuring out exactly how many hours they were not compensated for.

63.    Defendants knew of, and/or showed reckless disregard for, the practices by which

       Plaintiffs and other similarly situated employees of Defendants were not paid

       overtime premiums for all hours worked in excess of 40 hours in a week.

       Defendants knew that the nonpayment of overtime premiums would economically

       injure Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members, and that

       they violated the FLSA and the NYLL.

64.    Defendants committed the foregoing acts in an effort to suppress their labor costs,

       and did so knowingly, intentionally and willfully against the Plaintiffs, the FLSA

       Collective Plaintiffs, and the Class Members.

                        COLLECTIVE ACTION ALLEGATIONS

65.    Plaintiffs bring the First Claim for Relief as a collective action pursuant to the

       FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed by Defendants as a

       Construction Worker, or similar non-exempt employee, during the three years prior

       to the filing of the original Complaint in this case as defined herein. All said

       persons, including Plaintiffs, are referred to herein as the “FLSA Collective

       Plaintiffs”.

66.    At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and

       have been similarly situated, have had substantially similar job requirements, job

       duties and pay provisions, and are and have been subject to Defendants’ decision,

       policy, plan, practice, procedure, routine and rules to willfully fail and refuse to pay



                                             10
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 11 of 24



       them the legally required overtime premium for all hours worked in excess of forty

       (40) hours per workweek. The claims of Plaintiffs herein are essentially the same

       as those of the other FLSA Collective Plaintiffs.

67.    Other Construction Workers and similar non-exempt employees currently or

       formerly employed by Defendants should have the opportunity to have their claims

       for violations of the FLSA heard. Certifying this action as a collective action under

       the FLSA will provide other Construction Worker and similar non-exempt

       employees to receive notice of the action and allow them to opt in to such an action

       if they so choose.

68.    The First Claim for Relief is properly brought under and maintained as an opt-in

       collective action pursuant to §216(b) of the FLSA, 29 U.S.C. 216(b). The FLSA

       Collective Plaintiffs are readily ascertainable. For purpose of notice and other

       purposes related to this action, their names and addresses are readily available from

       Defendants. Notice can be provided to the FLSA Collective Plaintiffs via first class

       mail to the last addresses known to Defendants.

                            RULE 23 CLASS ALLEGATIONS – NYLL

69.    Plaintiffs bring the Second and Third Claims for Relief pursuant to the Fed. R. Civ.

       P. (“FRCP”) Rule 23, to recover unpaid wages, unpaid overtime pay, and other

       damages on behalf of all individuals employed in the State of New York by

       Defendants as Construction Workers and/or similar non-exempt employees, at any

       time during the six years prior to the filing of the original Complaint in this case as

       defined herein (the “Class Period”). All said persons, including Plaintiffs, are

       referred to herein as the “Class Members” and/or the “Class”.



                                             11
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 12 of 24



70.    The number, names and addresses of the Class Members are readily ascertainable

       from the records of the Defendants. The dates of employment and the rates of pay

       for each Class Member, the hours assigned and worked, and the wages paid to them,

       are also determinable from Defendants’ records. Notice can be provided by means

       permissible under FRCP Rule 23.

71.    The proposed Class is so numerous that joinder of all Class Members is

       impracticable, and the disposition of their claims as a Class will benefit the parties

       and the Court. While the precise number of such persons is unknown to Plaintiffs

       and is presently within the sole control of Defendants, Plaintiffs believe that

       through discovery they will obtain evidence to establish that there are at least two

       hundred members of the Class.

72.    Plaintiffs’ claims are typical of those claims of the Class Members, and the relief

       sought is typical of the relief which would be sought by each Class Member in

       separate actions. All the Class Members were subject to the same corporate

       practices of Defendants, in that they were not properly compensated for all hours

       worked and for all overtime hours worked as required by the NYLL and 12 NYCRR

       § 142-2.2, and in that Defendants failed to provide them with proper notices and

       wage statements as required by NYLL §195. Defendants’ corporate-wide policies

       and practices affected all Class Members similarly, and Defendants benefited from

       the same type of unfair and/or wrongful acts as to each Class Member.

73.    As fellow employees of Defendants, which failed to adequately compensate

       Plaintiffs and the members of the Class as required by law, Plaintiffs and the other




                                            12
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 13 of 24



       Class Members sustained similar losses, injuries and damages arising from the

       same unlawful policies, practices and procedures.

74.    Plaintiffs are able to fairly and adequately protect the interests of the Class and has

       no interests antagonistic to the Class. Plaintiffs have retained David Harrison, Esq.

       of Harrison, Harrison & Associates, a competent and experienced employment

       litigator.

75.    A class action is superior to other available methods for the fair and efficient

       adjudication of the controversy – particularly in the context of wage and hour

       litigation where individual class members lack the financial resources to vigorously

       prosecute a lawsuit against corporate defendants. Class action treatment will permit

       a large number of similarly situated persons to prosecute their common claims in a

       single forum simultaneously, efficiently, and without the unnecessary duplication

       of efforts and expense that numerous individual actions engender. Because the

       losses, injuries and damages suffered by each of the individual Class Members are

       relatively small in the sense pertinent to a class action analysis, the expenses and

       burden of individual litigation would make it extremely difficult or impossible for

       the individual Class Members to redress the wrongs done to them. On the other

       hand, important public interests will be served by addressing the matter as a class

       action. The adjudication of individual litigation claims would result in a great

       expenditure of Court and public resources; however, treating the claims as a class

       action would result in a significant saving of these costs. The prosecution of

       separate actions by individual members of the Class would create a risk of

       inconsistent and/or varying adjudications with respect to the individual members of



                                             13
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 14 of 24



       the Class, establishing incompatible standards of conduct for Defendants and

       resulting in the impairment of Class Members’ rights and the disposition of their

       interests through actions to which they were not parties. The issues in this action

       can be decided by means of common, class-wide proof. In addition, if appropriate,

       the Court can, and is empowered to, fashion methods to efficiently manage this

       action as a class action.

76.    Upon information and belief, employees of Defendants in these types of actions are

       often afraid to individually assert their rights out of fear of direct or indirect

       retaliation and former employees are fearful of bringing individual claims because

       the fear that doing so could harm their employment, future employment, and future

       efforts to secure employment. A class action provides Class Members who are not

       named in the Complaint a degree of anonymity which allows for the vindication of

       their rights while eliminating or reducing these risks.

77.    The questions of law and fact common to the Class predominate over any questions

       affecting only individual Class Members, including: (a) whether Defendants failed

       to adequately compensate the Class Members for all hours worked and for all

       overtime hours worked as required by the NYLL and 12 NYCRR § 142-2.2, (b)

       whether Defendants provided Class Members with the notices required by NYLL

       § 195(1), and (c) whether Defendants provided Class Members with the detailed

       wage statements required by NYLL § 195(3).

78.    Absent a class action, many of the Class Members likely will not obtain redress of

       their injuries and Defendants will retain the proceeds of their violations of the

       NYLL.



                                            14
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 15 of 24



                                  FIRST CLAIM FOR RELIEF

                 (Failure to Pay Overtime Wages – FLSA, Brought by Plaintiffs on
                      Behalf of Themselves and the FLSA Collective Plaintiffs)

79.    Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, reallege and

       incorporate by reference all previous paragraphs as if they were set forth again

       herein.

80.    Throughout the statute of limitations period covered by these claims, Plaintiffs and

       the FLSA Collective Plaintiffs regularly worked in excess of forty (40) hours per

       workweek.

81.    At all relevant times, Defendants willfully, regularly, repeatedly and knowingly

       failed to pay Plaintiffs and the FLSA Collective Plaintiffs the required overtime

       rates for all hours worked in excess of forty (40) hours per workweek.

82.    Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, seek

       damages in the amount of their respective unpaid overtime compensation,

       liquidated (double) damages as provided by the FLSA for overtime violations,

       attorneys’ fees and costs, and such other legal and equitable relief as this Court

       deems just and proper.

83.    Because Defendants’ violations of the FLSA have been willful, and because

       Defendants failed to post the notices required by the FLSA, the three-year statute

       of limitations pursuant to 29 U.S.C. § 255 should apply.

                                SECOND CLAIM FOR RELIEF

           (Failure to Pay Wages & Overtime Wages – NYLL, Brought by Plaintiffs
                        on Behalf of Themselves and the Class Members)




                                            15
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 16 of 24



84.    Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate

       by reference all previous paragraphs as if they were set forth again herein.

85.    It is unlawful under New York law for an employer to suffer or permit an

       employee to work without compensation for all hours worked.

86.    It is unlawful under New York law for an employer to suffer or permit a non-exempt

       employee to work without paying overtime premiums for all hours worked in

       excess of forty (40) hours in any workweek.

87.    Throughout the Class Period, Defendants willfully, regularly, repeatedly and

       knowingly failed to pay Plaintiffs and the Class Members for all hours worked.

88.    Throughout the Class Period, Defendants willfully, regularly, repeatedly and

       knowingly failed to pay Plaintiffs and the Class Members at the required overtime

       rates for all hours worked in excess of forty (40) hours per workweek.

89.    As a direct and proximate result of Defendants’ unlawful conduct, as set forth

       herein, Plaintiffs and the Class Members have sustained damages, including loss of

       earnings, in an amount to be established at trial.

90.    Plaintiffs, on behalf of themselves and the Class Members, seek damages in the

       amount of their respective unpaid wages, unpaid overtime compensation, liquidated

       damages, prejudgment interest, attorneys’ fees and costs, pursuant to NYLL, and

       such other legal and equitable relief as this Court deems just and proper.

                              THIRD CLAIM FOR RELIEF

  (Notice Violations & Record Keeping & Wage Statement Violations – NYLL
  §195, Brought by Plaintiffs on Behalf of Themselves and the Class Members)

91.    Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate

       by reference all previous paragraphs as if they were set forth again herein.


                                             16
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 17 of 24



92.    Defendants have willfully failed to supply Plaintiffs and the Class Members with

       notices as required by NYLL § 195, in English or in the languages identified by

       Plaintiffs and each Class Member as his/her primary language, containing their rate

       or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

       piece, commission, or other; hourly rate or rates of pay and overtime rate or rates

       of pay if applicable; allowances, if any, claimed as part of the minimum wage,

       including tip, meal, or lodging allowances; the regular pay day designated by the

       employer in accordance with NYLL § 191; the name of the employer; any “doing

       business as” names used by the employer; the physical address of the employer’s

       main office or principal place of business, and a mailing address if different; the

       telephone number of the employer; plus such other information as the

       commissioner deems material and necessary.

93.    Defendants have willfully failed to supply Plaintiffs and each Class Member with

       an accurate statement of wages as required by NYLL § 195, containing the dates of

       work covered by that payment of wages; name of employee; name of employer;

       address and phone number of employer; rate or rates of pay and basis thereof,

       whether paid by the hour, shift, day, week, salary, piece, commission, or other;

       gross wages; hourly rate or rates of pay and overtime rate or rates of pay if

       applicable; the number of hours worked, including overtime hours worked if

       applicable; deductions; allowances, if any, claimed as part of the minimum wage;

       and net wages.

94.    Defendants violated NYLL § 195(1) and (3) and consequently owe Plaintiffs and

       the members of the Class statutory damages as specified by NYLL § 198.



                                            17
      Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 18 of 24



95.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Class Members are

       entitled to recover statutory damages as provided for by NYLL § 198(1)-d, and

       NYLL § 198(1)-b, as well as reasonable attorneys’ fees, costs, injunctive and

       declaratory relief.


                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves, the FLSA Collective Plaintiffs, and

the Class Members, prays for relief as follows:

       (a)     Designation of this action as a collective action on behalf of the FLSA

               Collective Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. §

               216(b) to all similarly situated members of the FLSA opt-in class, apprising

               them of the pendency of this action, and permitting them to assert timely

               FLSA claims in this action by filing individual Consent to Sue forms

               pursuant to 29 U.S.C. § 216(b);

       (b)     Certification of this action as a class action;

       (c)     Designation of the Named Plaintiffs as the Representatives of the FLSA

               Collective Plaintiffs and Class Representatives of the Class;

       (d)     An award of damages, according to proof, including FLSA and NYLL

               liquidated damages, statutory damages, and interest, to be paid by

               Defendants;

       (e)     Costs of action incurred herein, including expert fees;

       (f)     Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L.

               §§ 663, 198 and other applicable statutes;

       (g)     Pre-Judgment and post-judgment interest, as provided by law; and


                                              18
     Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 19 of 24



      (h)    Such other and further legal and equitable relief as this Court deems

             necessary, just and proper.

Dated: December 2, 2019


                                   Respectfully submitted,

                                   HARRISON, HARRISON & ASSOCIATES

                                   __/S/ DAVID HARRISON__________________
                                   David Harrison (DH 3413)
                                   110 State Highway 35, 2nd Floor
                                   Red Bank, NJ 07701
                                   (718) 799-9111 Phone
                                   (718) 799-9171 Fax
                                   nycotlaw@gmail.com
                                   Attorneys for Plaintiffs, Proposed Collective Action
                                   Plaintiffs and Proposed Class Members




                                           19
Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 20 of 24




EXHIBIT "A"
Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 21 of 24
Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 22 of 24
Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 23 of 24
DocuSign Envelope ID: DAB03B3B-4416-4BE8-BB3F-4941D86F3A97
                       Case 1:19-cv-11056-AT Document 1 Filed 12/02/19 Page 24 of 24



            I am a current or former employee of __________________________________and
            related entities/ individuals. I hereby consent and agree to be a party Plaintiff in
            this Action to seek redress for violations of the Fair Labor Standards Act, pursuant
            to 29 U.S.C. 216(b).

                  I hereby designate Harrison, Harrison & Associates, Ltd. to represent me in
            this Action and I also consent and agree, if such is necessary, to file this claim on
            behalf of all others similarly situated.
                            12              November
            Signed this ____ day of ___________ , 2019.

                                                             ______________________________
                                                                                   Signature

                                                                              Steven Morales
                                                             ______________________________
                                                                      Full Legal Name (print)
